FULMER, Judge.
Milton Parker appeals the denial of his motions to correct illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In its orders denying Parker’s claims, the trial court directed that Parker be resentenced on count one of case number 97-4750. We affirm the denial of all of Parker’s claims. We write only to direct that the trial court schedule a sentencing hearing within thirty days from the date of the mandate in this case to resentence Parker pursuant to its September 15, 2003, order.
Affirmed.
CANADY and VILLANTI, JJ., Concur.